Transitional procedural guidelines on budgetary matters in view of the entry into force of the Lisbon Treaty (debate)
The next item is the report (Α7-0045/2009) by Mr Lamassoure, on behalf of the Committee on Budgets, on transitional procedural guidelines on budgetary matters in view of the entry into force of the Lisbon Treaty [2009/2168(ΙΝΙ)].
Mr President, first of all, I should like to take this opportunity to thank President Barroso and Commissioner Šemeta for their decision to postpone the publication of the Commission's proposals on the future budgetary policy and on the updating of the financial perspective until the next six-month term.
Admittedly, the European Council and Parliament had agreed that this update would take place in 2008-2009, but that was four years ago, which is an eternity. In the meantime, there has been the Treaty of Lisbon, the first Irish referendum, the financial crisis, the delay in the entry into force of the new treaty, and so on.
It is therefore wiser to entrust the new Commission with the task of presenting its political programme and the financial translation of that programme together in a few months' time.
On the other hand, as the Treaty of Lisbon is due to come into force on 1 December, we must waste no time in adopting the transitional measures necessary to go from one treaty to another in the budgetary field.
The Swedish Presidency has proposed that the conciliation committee of 18 November be an opportunity for the three institutions to reach a political agreement on this subject. It is therefore now a question of Parliament giving a negotiating mandate to its delegation at the conciliation committee.
Four points must be dealt with as soon as possible; none should present a serious political problem.
Firstly, the transfer procedure: abolishing the distinction between compulsory and non-compulsory expenses requires the adoption of a single procedure, putting the two budgetary authorities on an equal footing, without compromising the flexibility that must be shown by the European Commission when managing the budget.
Secondly, the supplementary budgets: from the beginning of 2010, a first supplementary budget will be required in order to give all the institutions concerned the financial resources to exercise the new powers provided for by the Treaty of Lisbon. We therefore need a simplified procedure, inspired by the new procedure that the treaty affords the main budget itself.
Thirdly, the timetable for the preparatory meetings among the three institutions, or what we refer to as the pragmatic timetable: this is a point on which we need not do anything different from what we did before.
Fourthly - finally - the procedure for resorting to the provisional twelfths system, in the unlikely yet possible event that we fail to reach an agreement on the 2010 budget: on this point, we feel that the Treaty of Lisbon's provisions are precise enough to rule out the need for a supplement.
Your Committee on Budgets has adopted these proposals by a very large majority. I invite the House to do the same, so that we can conclude the negotiations with the Council and the Commission by the deadline set.
Member of the Commission. - Mr President, I would like to thank Mr Lamassoure for his report.
The entry into force of the Lisbon Treaty will modify the rules in the budget sector, with the European Parliament and the Council as codeciders on an equal footing on all expenditures. It will imply a new legal framework which will require careful consideration between the institutions.
As our common responsibility is to ensure that the budget processes and operations run continuously and smoothly, I share the rapporteur's views that we need to agree on transitional guidelines urgently. These transitional rules are of a rather technical nature and they will only be in force until the new legal framework enters into force.
The rapporteur has identified the right issues to be discussed in his report. We will need new rules to operate transfers and new rules to adopt amending budgets. We will need a timetable that will allow an adequate involvement of all actors. We will also need to agree on clear collaboration principles and, if necessary, we will need some rules on provisional twelfths.
I can confirm here that I am ready to make the necessary suggestions in order to reach a balanced agreement. I propose that we start discussing these issues in the trialogue that we will have this afternoon. I hope the three institutions will be able to reach an agreement during the November conciliation.
Mr President, Lisbon is going to bring in many changes, but few will be as dramatic as those to be made to the budget procedure.
Any general rapporteur on budgets knows how the current strategy of two-round negotiation operates: clearly, covering this ground in one round is going to require additional efforts in terms of cooperation and consensus between the various institutions.
This new situation is already having an influence on the current negotiation of the budget procedure and its conciliation next week, because we know that this is the last time that it will be done in the current manner. I would like to congratulate the Committee on Budgets on the speed and flexibility with which it has put these transitional rules before us.
The next few months will be crucial for budget policy: there will be urgent transfers; there will be urgent amending budgets arriving over the next few months, to which it will be necessary to give a full response using a new procedure; and it will be necessary, among other things, to debate a budget balances amending budget using a new procedure that will require great responsibility on the part of all the institutions.
With regard to these transitional rules, my group takes the view that we will all have to make an additional effort, but the future President of the Council will, in particular, play a very important role, especially in maintaining the current 'gentlemen's agreement' in force. It is possible that the Council will be tempted to try to act so as to favour itself for very urgent budget matters, such as the European External Action Service, but, clearly, the three institutions will be on an equal footing and, on Parliament's part, what there will be is a significant sense of responsibility.
Mr President, the Treaty of Lisbon will bring big changes, not least in the area of the budget. As many people have pointed out, the most important change is that the distinction between compulsory and non-compulsory expenditure areas will disappear. The European Parliament will therefore have the power of codecision on the whole budget, and we will have a new, simplified budgetary procedure. The treaty is now ready and approved, but that does not mean that we can go over to the new procedure straight away.
For one thing, we are in full agreement about implementing this year's budget process under the old rules, as trying to change this in the middle of the reading of the budget would result in chaos. Secondly, before we can apply the new treaty in full, we need a new interinstitutional agreement. We need an updated Financial Regulation and a new, renegotiated long-term budget, the multiannual financial framework, as part of this new legislation.
This will take time. In order to be able to start work on the budget in 2010, we therefore need a number of transitional provisions. I would like to take the opportunity to thank the Chairman of the Committee on Budgets, Mr Lamassoure, who took the initiative for this report very quickly and produced it in record time, while nevertheless cooperating very closely with the various groups in the committee. You have my thanks.
We have also included in the report a number of opinions on the nature of the new permanent solutions. We Social Democrats in particular have put forward a few opinions. The most important one is to ensure that Parliament's new powers are applied even during the transitional period and that the proposals that need to be tabled result in a new interinstitutional agreement in future and that a revised Financial Regulation must be viewed as a package so that we achieve a functional whole without overlaps and interpretation problems.
I hope that in today's trialogue, we will also be able to agree on the first elements of this. In conclusion, I would just like to say that the change that this will mean for the budgetary procedure is a good example of the simplification and reduction in bureaucratic procedures that the whole of the EU is in dire need of.
Mr President, I, too, would like to start by saying how pleased I am that we now have the Treaty of Lisbon in place, a treaty which will, of course, give Parliament more power over the budget and change the way we adopt the EU's annual budget. We are in a transitional phase, in which the budget for 2010 is being adopted under the old treaty but the implementation of the budget will be monitored and followed up under the new treaty. However we resolve this in practice, we have made a start with Mr Lamassoure's report, and I would like to thank him for taking the initiative so quickly. The Group of the Alliance of Liberals and Democrats for Europe wholeheartedly supports the report, which indicates how we are to deal with the amending budgets and transfers and other things that have already been mentioned.
The Europe of Freedom and Democracy Group has tabled a number of amendments proposing the abolition of the amending budgets and transfers. I can tell you that the ALDE Group will be voting against all of the EFD Group's proposals. We agree with Mr Lamassoure that the number of amending budgets should be reduced. However, unexpected things do happen during the course of a year and we therefore need an instrument like this. Moreover, national parliaments also have such an instrument. It is possible to make changes during the year. The increasing number of requests for money from the Globalisation Adjustment Fund in connection with the large number of dismissals alone will, of course, result in a number of amending budgets. We should not do away with the possibility of transfers between accounts, either. There are very fixed rules for how much the Commission can transfer and how it is to be done - it cannot simply be done however the Commission fancies. It must ask Parliament and the Council first.
The report also points out that the Financial Regulation and the interinstitutional agreement should now be amended, too, and I very much look forward to us receiving a proposal from the Commission soon.
Mr President, Commissioner, on behalf of the Group of the Greens/European Free Alliance, I would like to state that we explicitly support the mandate for the chairman of the Committee on Budgets, Alain Lamassoure. We are sure that he will lead the negotiations in the transitional period in which we currently find ourselves very well and with great self-assurance. We know that, in the transition from the applicability of the Treaty of Nice to the Treaty of Lisbon - which we were all awaiting and which we need in order to make Europe more democratic and transparent - we need clear rules.
The Committee on Budgets is responsible, together with the Council and others, for producing the European budget, and we say clearly to the Council that we are going to protect and strengthen our parliamentary rights. We will not allow - and this is just as true under Mr Lamassoure's leadership in the negotiations - these rights to be curtailed in any way, as we are absolutely sure that there must be no shift in power towards the Council.
I would like to remind you that it is absolutely necessary, when it comes to the new budgets over the next few years, for the European budget to be created jointly by the Member States and the European Parliament with a real European spirit. Only then can we make the European Union fit for the future. I would also like to remind you, in relation to financial regulations, and specifically in relation to how the money is actually dispersed to and within the Member States, that this must, of course, take place in a way that is secure against abuse. There must not be any scandals or fraud, but the financial regulations must also be made simpler and more transparent so that our European programmes do not create local nuisance, but actually reach the people. That is how we should formulate our European budgetary policy over the next few years.
on behalf of the EFD Group. - Mr President, following the report by the honourable Member, Mrs Guy-Quint, dated April 2008, the new legal framework affecting budgetary matters should now be ready for adoption. All the institutions agreed that this would be the case so as to avoid any legal vacuum. We should therefore have no need for transitional guidelines on budgetary matters.
The report from the honourable Member, Mr Lamassoure, focuses on the approval of amending budgets and transfers, both of which constitute risky and inadequate practices that reveal a lack of professionalism as concerns the budgeting and planning process and are bound to become more risky in transitional periods.
The current number of amending budgets is excessive and does not even comply with the conditions set out in Article 37 of the Financial Regulation.
The current number of transfers is also excessive and would not occur if the planning of the budget was done with a better understanding of the needs of the different sectors in the different countries.
As a member of the Committee on Budgets, I am appalled to see almost the whole committee, except for me, approve all of these requests for transfers.
Therefore, no amending budgets or transfers should be approved during the transitional period and all efforts should be concentrated on the adoption of the legal framework so as to avoid further damage to the interests of taxpayers.
(NL) Mr President, the Dutch Party for Freedom (PVV) is sitting in the European Parliament for the first time, and is shocked by the mercenary attitude of the Members of this House. In that sense, Parliament resembles an anti-parliament. The objective seems to be to extract as much money as possible from the pockets of the hard-working citizens of Europe and, in particular, the Netherlands.
Billions are being spent on pet subjects of the left, such as the climate and development aid, whilst in the Netherlands, people are failing to receive treatment in care homes, the qualifying age for the state old-age pension (AOW) is being raised to 67 years and the police force is having to make cutbacks. Mr President, this Parliament should be there for citizens, but instead is just realising its own politically correct, extravagant schemes and those of its elitist chums.
Unfortunately, the Irish have given the loathsome Treaty of Lisbon their seal of approval, but at least they were given the choice. The PVV finds it disgraceful that this dreadful treaty has been rammed down the throats of the Dutch people. Unfortunately, however, it is a reality and, regrettably, we too shall have to learn to live with it.
The PVV cooperates constructively in this House. Yet we cannot go along with the present report. The Netherlands is the largest net contributor per citizen, and we want to see this change very soon. My request to the rapporteur is that he include in the report a statement to the effect that the European Parliament calls on the Council to put the swiftest possible end to the continuing position of the Netherlands as the largest net contributor per citizen.
If this is stated in the report, four more lights will turn to green in this Chamber during today's vote. This strikes me as a golden opportunity for the rapporteur. I should like to add that we shall be supporting all the amendments tabled by the Europe of Freedom and Democracy Group.
(HU) Ladies and gentlemen, after the First World War in Hungary, temporary huts were built in Budapest, intended to provide hospital treatment for prisoners of war returning home. These temporary huts are still in operation even today.
We want to introduce transitional procedural regulations in order to safeguard the budget process. I believe that Mr Lamassoure, the rapporteur and chairman of the committee, has mentioned and wants to see implemented principles which will last at least as long as the temporary huts in operation for 90 years I just mentioned. It is extremely important that we have paid a high price for the Treaty of Lisbon. We have given up certain principles, and the citizens of one country, the Czech Republic, will benefit less from human rights than the majority of Europeans. It is our fundamental duty to implement smoothly, seamlessly and efficiently this treaty which we have paid so dearly for. In my view, the proposals which the rapporteur is now asking for authorisation to implement serve this purpose more than adequately. This is why my group would like a significant majority in Parliament to accept them without any changes.
Finally, still on the subject of things temporary, an advert appeared a few decades ago saying that flats intended for permanent ownership had been built for Soviet officers on a temporary posting to Hungary. This means that no matter how permanent we think something is, it becomes out of date after a certain time. I hope that when these current regulations cease to be valid, better ones will replace them. With this hope, I ask everyone to support this proposal.
(ES) Mr President, as has already been said, the Treaty of Lisbon is finally going to enter into force and some of the effects of this entry into force will be felt immediately after it is signed; for example, some of the work of the Committee on Budgets must be governed by new rules starting from January. Therefore, we in the three institutions are already working to establish provisional rules to govern our work while the new regulations referred to in the treaty are debated and adopted.
We fully back the report by Mr Lamassoure. We do not believe that there is anything more to be added to its conclusions. I only hope that in the dialogue that is starting between the three institutions, consensus will prevail and that nobody will try to weight the scales in their own favour.
With your permission, I would like to make a couple of observations, because I have the impression that at times, there is a certain optimism among a section of the Committee on Budgets, and that this optimism has led us to adopt a recital affirming that the Treaty of Lisbon considerably simplifies the budget procedure.
I have just arrived in this Parliament, and clearly I had no experience in relation to the European budget but, honestly, what I have been able to read of the new budget provisions does not incline me to share this optimism. The procedure is going to be complex and, depending on the extent of agreement or, more likely, lack of agreement between Parliament and the Council, it is going to be complicated. However, we will not know this for sure until some budget procedures have been conducted under the new rules.
What we can know right away is the Council's state of mind and, on that point, the truth is that I am not too optimistic, because I can see the Council trying to corner as much power as possible in order to be able to block any decision that goes against the orthodox line. That is to say, it wants to be able to block any decision that is directed towards spending one euro more than planned, no matter what happens. If this is the case, if it wishes to retain all control, I believe that the Council is making a big mistake, because what the Council needs is to have a strong Parliament that it can work alongside.
(FI) Mr President, I support the well-argued proposals put forward by my colleague, Mrs Andreasen. In this report, you welcome the existence of the Treaty of Lisbon. That is your right, but for my part, I will say again that I am sad to see our sovereignty being crushed. You won, but we will be here and we will be on your conscience, because the way the Treaty of Lisbon was pushed through was not right. The matter of sovereignty will never die. The report mentions that several amendments to the law will need to be made so that this financial constitution - that is what it says - can be brought into effect. So you have admitted it. It is thus a constitution: financially, politically and legally. We were right and our struggle for sovereignty will continue here.
(Applause)
(PL) Mr President, there is no doubt that the Lisbon Treaty introduces far-reaching changes concerning the budget and procedures for its adoption. I will mention only the removal of the distinction between compulsory and non-compulsory expenditure, which should strengthen Parliament's position, and recognition of a multiannual financial framework as a legally binding legislative act. Equally important is the simplification of the budget procedure.
While thinking of these changes, we must not, however, forget about their effective implementation, so that we can ensure the easiest possible transition to the new principles. This is especially important from the point of view of the beneficiaries of the EU budget.
We now have before us the task of identifying those areas where temporary guidelines are most needed. I would, therefore, like to express support for this report, along with all the efforts to adopt means for putting budgetary affairs in order in accordance with the new treaty.
(DE) Mr President, ladies and gentlemen, I very much welcome - personally, as well as in my function as the rapporteur for multiannual financial planning - the report by the chairman of our committee, Mr Lamassoure, as it builds the necessary bridges, including in terms of legal certainty, that we need until we have agreed on the necessary adaptation of the interinstitutional agreement and on further technical procedures that we need to clear up under treaty law. I want to spell out the fact that this decision also clarifies that, for us, the entire package will remain as it is for future negotiations - from the question of adapting the interinstitutional agreement to the issue of how we will interact with the future External Action Service, for example, in purely budgetary terms.
In the light of the existing agreement, I also think it is right that the relevant evaluation of the functioning of the existing interinstitutional agreement - I would say technically as well as from a budgetary policy point of view - should properly be integrated into this process of the overall package to implement the Treaty of Lisbon. This, moreover, does not just mean the issue of technicalities and procedures, but also the examination of necessary flexibilities and leeway within the budget, if we honestly intend to implement the Treaty of Lisbon in the budgetary policy sphere.
(CS) Mr President, I would like to begin by expressing my thanks to Mr Lamassoure for the report he has written. In my opinion, this document is necessary and it was written with appropriate speed. We know that the Treaty of Lisbon will actually enter into force from December this year and we definitely need this report. I would like to respond to some of the speeches addressing the validity of the Lisbon Treaty. The Lisbon Treaty is now in force and it does not make sense to discuss it further. I would also like to talk about one comment made by László Surján. I would like to give my word to Mr Surján on behalf of the Czech Republic that the Czech Social Democrats will do everything possible to ensure that the exception demanded by President Klaus is withdrawn on behalf of the Czech Republic, as we consider it outrageous.
(HU) The European Conservatives and Reformists Group also happily endorses the transitional procedural guidelines on budgetary matters, but with the fairly significant addition that we too would not want the transitional procedural guidelines on budgetary matters to become permanent. On the other hand, we think that a transition between two different systems is necessary so that transitional procedural guidelines need to be drafted. This does not necessarily leave the process open to the danger of superfluous reallocations. In fact, we must avoid the situation in the future where reallocations are made every week and every month. This is why it must be stipulated in the permanent guidelines that such reallocations cannot be made any more than twice a year so that we can preserve the budget's unity, stability and transparency.
Mr Lamassoure, this may be the first time in your life that this has happened, but the President is giving you 15 minutes' speaking time, if you so desire, to close this debate.
You may say anything you want to, I guess, or you may stick to the two minutes that are in the agenda for your closing remarks!
Mr President, I shall not abuse this exceptional right that you are granting me.
I should like to thank all of the spokespersons from the groups that support the main proposals of the report and to assure all of the groups that we will continue, with the European Commission and with the Council, to work towards the successful conclusion of these negotiations, adopting the same team spirit. I believe that the debate has shown us that there was a very large majority in favour of these principles. Mrs Andreasen - who is no longer here - tabled a number of amendments, which we cannot go over because we are in a hurry.
I would point out that, from 1 December, there will be some new institutions within the Union: a President of the European Council, a High Representative with completely new powers, and a European External Action Service. We will therefore have to take some extremely quick budgetary decisions if we want the new treaty to come into force on the date set.
Sadly, we have already lost too much time in obtaining an agreement among 27 countries, a ratification of the 27 parliaments, or the 27 nations, to have the Treaty of Lisbon enter into force by the end of the year, and our duty now is to ensure that the transitional provisions can be finalised and applied as quickly as possible.
I will grant Mrs Gardiazábal Rubial that the final agreement will perhaps not be founded on the simplicity that we would like and need, but we shall try in any case to ensure that it satisfies all of the institutions and that it provides the effectiveness, transparency and democratic character that the European Union sorely needs.
That concludes the debate.
The vote will take place at 11.00.
Written statements (Rule 149)
Firstly, may I congratulate the rapporteur on his excellent work, completed in a very short space of time. The entry into force of the Treaty of Lisbon is an important step in the unification of the European Union, in strengthening its institutions, and in deepening our European identity. At the same time, the Treaty of Lisbon introduces important changes in the procedure for approving the Community budget. Bearing in mind the idiosyncrasies of the budgetary procedure, we must secure approval of transitional guidelines during forthcoming meetings with the Council, pending approval of the legal texts provided for in the new treaty. These transitional provisions must safeguard equal treatment of the institutions - especially Parliament - in accordance with the new competences which it will acquire under the new treaty. However, in addition to securing approval of transitional provisions, our priority should be the immediate proposal and subsequent approval of the regulation which includes both the Multiannual Financial Framework of the European Union and the Financial Regulation. The European Commission's proposals for both these texts should be submitted as a package which is subject to joint negotiation with the Council.